IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RONALD THORNTON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-0902

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 22, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Ronald Thornton, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Ronald Thornton seeks a writ of mandamus compelling the circuit court to rule

upon a motion for post-conviction relief filed on or about September 16, 2010. The

petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n, 807 So. 2d

733 (Fla. 1st DCA 2002). We encourage the circuit court, however, to promptly rule

on the motion pending therein.

LEWIS, C.J., WOLF and WETHERELL, JJ., CONCUR.